EXHIBIT 10.1

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Performance Share Unit Agreement

This Performance Share Unit Award Agreement (this “Agreement”), dated
December 13, 2013 (the “Grant Date”), is by and between *[Name] (the
“Participant”), and Fair Isaac Corporation, a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2012 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant Awards under the Plan, the Committee
has determined that the Participant should receive an Award of performance share
units under the Plan. This Award is subject to the following terms and
conditions:

 

1. Grant of Performance Share Units. The Company hereby grants to the
Participant an Award consisting of *[Insert maximum number of units the
participant could earn] performance share units (the “Units”). Each Unit that
has been earned pursuant to Section 3 of this Agreement and vests pursuant to
Section 4 of this Agreement represents the right to receive one share of the
Company’s common stock as provided in Section 7 of this Agreement. The Award
will be subject to the terms and conditions of the Plan and this Agreement.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon death in accordance with the Participant’s will, by the laws of
descent and distribution or pursuant to a beneficiary designation submitted by
the Participant in accordance with Section 6(d) of the Plan. Any attempted
transfer in violation of this Section 2 shall be of no effect and may result in
the forfeiture of all Units. The Units and the Participant’s right to receive
Shares in settlement of the Units under this Agreement shall be subject to
forfeiture as provided in this Agreement until satisfaction of the conditions
for earning and vesting the Units as set forth in Section 3 and Section 4,
respectively, of this Agreement.

 

3. Earned Units. Whether and to what degree the Units will have been earned (the
“Earned Units”) during the period starting on October 1, 2013 and ending on
September 30, 2014 (the “Performance Period”) will be determined by whether and
to what degree the Company has satisfied the applicable performance goal(s) for
the Performance Period as set forth in Appendix A to this Agreement, and whether
and to what degree the Committee has chosen to exercise its discretion to
decrease the number of Units otherwise deemed to have been earned. The
Participant acknowledges that the number of Units deemed to have been earned
based on whether and to what degree the Company has satisfied the applicable
performance goal(s) for the Performance Period may be adjusted downward,
including to zero, by the Committee in its sole and absolute discretion based on
such factors as the Committee determines to be appropriate and/or advisable. Any
Units that are not designated as Earned Units at the conclusion of the
Performance Period in accordance with this Section 3 will be forfeited.



--------------------------------------------------------------------------------

4. Vesting of Earned Units. Subject to Section 6 of this Agreement, if the
Participant remains an Employee of the Company or any of its Affiliates
continuously from the Grant Date, then  1⁄3 of the Earned Units will vest on
each of December 13 2014, December 13, 2015 and December 13, 2016. The period
from October 1, 2014 through December 13, 2016 is referred to as the “Vesting
Period.”

 

5. Service Requirement. Except as otherwise provided in accordance with
Section 6 of this Agreement, if you cease to be an Employee of the Company and
all of its Affiliates prior to the vesting dates specified in Section 4 of this
Agreement, you will forfeit all unvested Units. Your Service as an Employee will
be deemed continuing while you are on a leave of absence approved by the Company
in writing or guaranteed by applicable law or other written agreement you have
entered into with the Company (an “Approved Leave”). If you do not resume
providing Service as an Employee of the Company or any Affiliate following your
Approved Leave, your Service will be deemed to have terminated upon the
expiration of the Approved Leave.

 

6. Effect of Termination of Service or Change in Control.

(a) Except as may be provided by the Committee pursuant to Section 6(b), upon
termination of Service during the Performance Period for any reason other than
death or Disability, all Units will be immediately forfeited without
consideration.

(b) Upon (i) termination of Service during the Performance Period due to death
or Disability, 50% of the number of Units subject to this Award will be deemed
Earned Units and will vest in full upon such termination, or (ii) a Change in
Control during the Performance Period as a result of which the Company does not
survive as an operating company or survives only as a subsidiary of another
entity (a “Business Combination”), 50% of the number of Units subject to this
Award will be deemed Earned Units and will vest in full upon or immediately
before, and conditioned upon, the consummation of the Business Combination. Any
remaining Units that do not vest as provided in this Section 6(b) will be
immediately forfeited without consideration. In connection with a Change in
Control during the Performance Period that is not a Business Combination, the
Committee may provide in its discretion that 50% of the number of Units subject
to this Award will be deemed Earned Units and will vest in full upon the
occurrence of the Change in Control or upon the termination of the Participant’s
Service as an employee within 12 months following the Change in Control.

(c) Except as may be provided by the Committee pursuant to Section 6(d), upon
termination of Service during the Vesting Period for any reason other than death
or Disability, all Earned Units that have not vested will be immediately
forfeited without consideration.

(d) Upon (i) termination of Service during the Vesting Period due to death or
Disability, all Earned Units will vest in full upon such termination, or (ii) a
Business Combination during the Vesting Period, all Earned Units will vest in
full upon or immediately before, and conditioned upon, the consummation of the
Business Combination. In connection with a Change in Control during the Vesting
Period that is not a Business Combination, the Committee may provide in its
discretion that all Earned Units will vest in full upon the occurrence of the
Change in Control or upon the termination of the Participant’s Service as an
employee within 12 months following the Change in Control.



--------------------------------------------------------------------------------

7. Settlement of Units. After any Units vest pursuant to Section 4 or Section 6
of this Agreement, the Company shall, as soon as practicable (but in any event
within the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a
short-term deferral exception to Section 409A of the Code), cause to be issued
and delivered to the Participant, or to the Participant’s designated beneficiary
or estate in the event of the Participant’s death, one Share in payment and
settlement of each vested Unit (the date of each such issuance being a
“Settlement Date”). Delivery of the Shares shall be effected by the electronic
delivery of the Shares to a brokerage account maintained for the Participant at
E*Trade (or another broker designated by the Company or the Participant), or by
another method provided by the Company, and shall be subject to the tax
withholding provisions of Section 8 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units. Notwithstanding the foregoing,
the Committee may provide that the settlement of any Earned Units that vest in
accordance with Section 6(b)(ii) or 6(d)(ii) of this Agreement will be made in
the amount and in the form of the consideration (whether stock, cash, other
securities or property, or a combination thereof) to which a holder of a Share
was entitled upon the consummation of the Business Combination (without interest
thereon) (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares).

 

8. Tax Consequences and Withholding. As a condition precedent to the settlement
of the Units, the Participant is required to make arrangements acceptable to the
Company for payment of any federal, state or local withholding taxes that may be
due as a result of the settlement of the Units (“Withholding Taxes”), in
accordance with Section 15 of the Plan.

Until such time as the Company provides notice to the contrary, it will collect
the Withholding Taxes through an automatic Share withholding procedure (the
“Share Withholding Method”), unless other arrangements acceptable to the Company
have been made. Under such procedure, the Company or its agent will withhold, at
the Settlement Date, a portion of the Shares with a Fair Market Value (measured
as of the Settlement Date) sufficient to cover the amount of such taxes;
provided, however, that the number of any Shares so withheld shall not exceed
the number necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes that are applicable to supplemental taxable income.

The Company will notify the Participant in writing in the event the Share
Withholding Method is not available, in which case the Withholding Taxes will be
collected from the Participant through one of the following alternatives:

(a) delivery of the Participant’s authorization to E*Trade (or another broker
designated by the Company or the Participant) to transfer to the Company from
the Participant’s account at such broker the amount of such Withholding Taxes;



--------------------------------------------------------------------------------

(b) the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided that (i) such sale is permissible under the Company’s
trading policies governing its securities, (ii) the Participant makes an
irrevocable commitment, on or before the Settlement Date, to effect such sale of
the Shares, and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002; or

(c) any other method approved by the Company.

 

9. No Shareholder Rights. The Units subject to this Award do not entitle the
Participant to any rights of a shareholder of the Company’s common stock. The
Participant will not have any of the rights of a shareholder of the Company in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to the Participant upon settlement of the Units as provided in
Section 7 of this Agreement.

 

10. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

11. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

12. Binding Effect. This Agreement will be binding in all respects on the
Participant’s heirs, representatives, successors and assigns, and on the
successors and assigns of the Company.

 

13. Discontinuance of Service. This Agreement does not give the Participant a
right to continued Service with the Company or any Affiliate, and the Company or
any such Affiliate may terminate the Participant’s Service at any time and
otherwise deal with the Participant without regard to the effect it may have
upon the Participant under this Agreement.

 

14. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

15. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.



--------------------------------------------------------------------------------

By executing this Agreement, the Participant accepts this Award and agrees to
all the terms and conditions described in this Agreement and in the Plan
document.

 

PARTICIPANT       FAIR ISAAC CORPORATION

 

      By:   

 

      Title:   

 



--------------------------------------------------------------------------------

Appendix A to

Performance Share Unit Agreement

Earned Performance Share Units

Performance Period: October 1, 2013 through September 30, 2014

Whether the performance share units (“Units”) that are the subject of any
performance share unit award will be earned as of the last day of the
Performance Period specified above will be determined as follows:

1. If the Company’s consolidated revenue as reported in its audited financial
statements (“GAAP Revenue”) for the Performance Period meets or exceeds the
applicable goal specified in the following table, then all of the Units subject
to an award will be deemed to have been earned as of the last day of the
Performance Period unless the Committee elects to exercise its discretion under
the terms of the applicable award agreement to reduce the number of earned
Units.

 

Fiscal 2014 Performance Metric

   Applicable Goal  

GAAP Revenue

   $ 700 million   

2. The Committee expects that its decision whether or not to exercise its
discretion under the terms of the applicable award agreement to reduce the
number of earned Units will be made in accordance with the following parameters:

(a) A performance factor for the Performance Period will be calculated by adding
the performance factor percentages determined from the following table. A
performance factor percentage for each performance metric – Adjusted Revenue and
Adjusted EBITDA (each as defined below) – will be determined from the following
table based on where the Company’s Adjusted Revenue and Adjusted EBITDA for the
Performance Period fall relative to the goals specified in the corresponding
column of the table. If the Company’s Adjusted Revenue or Adjusted EBITDA is
between two amounts shown in the table, the corresponding performance factor
percentage will be determined by linear interpolation between the performance
factor percentages shown in the table. Notwithstanding the foregoing: (i) if the
performance factor percentage determined from the table for either of the
performance metrics is 0%, then the performance factor percentage for the other
performance metric will be deemed to be 0%; and (ii) a performance factor
percentage determined from the table at above Target level on either performance
metric will be given effect at above Target level only if the performance factor
percentage determined from the table for the other performance metric is at
least at Target level.



--------------------------------------------------------------------------------

Fiscal 2014 Performance Metric

   Applicable Goal      Performance
Factor
Percentage  

• Adjusted Revenue

     

Threshold

     < $743 million         0 %       $756 million         12.5 % 

Target

     $776 million         25.0 %       $790 million         37.5 % 

Maximum

     $800 million         50.0 % 

• Adjusted EBITDA

     

Threshold

     < $220.0 million         0 %       $228.7 million         12.5 % 

Target

     > $236.0 million         25.0 %       > $236.0 million         37.5 %* 

Maximum

     > $236.0 million         50.0 %* 

 

* Achievement of Adjusted EBITDA equal to or in excess of $236 million will
result in a performance factor percentage of greater than 25% only if and to the
extent that achievement of the Adjusted Revenue exceeds Target level. For
example, Adjusted EBITDA of $240 million would result in a performance factor
percentage of 37.5% if the Adjusted Revenue was $790 million, yielding a total
performance factor percentage of 75%.

(b) The performance factor determined in paragraph 2(a) will be multiplied by
the number of Units subject to the applicable award, with any resulting partial
Units rounded up to the next whole Unit. The Committee expects that it will
exercise its discretion to reduce the number of earned Units to the number
determined by the previous sentence (the “Metric-Adjusted Units”).

(c) For purposes of this Section 2, the following terms shall have the meanings
indicated:

(i) “Adjusted Revenue” means (A) the Company’s GAAP Revenue, plus (B) the
difference between (1) the amount of the Company’s contracted future revenue
booked at the end of fiscal year 2014, and (2) the amount of the Company’s
contracted future revenue booked at the end of fiscal year 2013, all as further
adjusted for such Adjustments as may be applicable.

(ii) “Adjusted EBITDA” means earnings before interest, taxes, depreciation, and
amortization (EBITDA) as adjusted for stock-based compensation expense,
restructuring and acquisition-related charges, and other items reflected in the
Regulation G schedule published by the Company as an attachment to its quarterly
earnings releases, and further adjusted for such Adjustments as may be
applicable.

(iii) “Adjustments” means such adjustments to the performance metrics as are
determined by the Committee, in its discretion, to be appropriate in order to
reflect the impact of significant extraordinary, unusual or infrequent events,
including without limitation the following:

(A) Adjustments to remove the impact of revenue and expenses related to
acquisitions occurring during the Performance Period, unless the Board and
Company management agree that deep and immediate integration would make
exclusion impractical;



--------------------------------------------------------------------------------

(B) Adjustments for certain unique occurrences within the control of Company
management (such as one-time costs related to restructuring), provided such
occurrences are reviewed and approved in advance by the Committee; and

(C) Adjustments for certain unique occurrences outside of the control of Company
management (such as unforeseen marketplace consolidation or macro-economic
changes) that are approved by the Committee.

3. The Committee further expects that it will exercise its discretion to adjust
the number of Metric-Adjusted Units to reflect its assessment of the extent to
which management has effectively executed on the following key investments:

 

Area

  

FY14 Investment

  

Brief Description

  

Key Deliverables

FICO Cloud    $5M    The FICO Cloud is an end-to-end infrastructure and
ecosystem that includes hardware, tools, applications, vertical solutions,
community and marketplace for analytics and decision management.   

•     Initial launch including 5 applications, DMP, and basic marketplace
functionality.

•     Various platform and functional enhancements per roadmap.

DMP Stack    $5M    The DMP Stack incorporates FICO tools and 3rd party
components to enable users to build applications in the cloud or on premise.   

•     Initial launch of platform V1.0.

•     Various functional enhancements per roadmap.

Collections & Recovery Marketplace    $3M    C&R Marketplace provides debt
management services in the cloud and act as a clearing house for transactions
across creditors, debt collectors, and debtors.   

•     DM9 available under hosted and SaaS options.

•     Marketplace Alpha coupling DM9, Adeptra, FICO Network, FAC, DMP.

•     Marketplace V1.0.

Customer Engagement    $1.5M    Customer Engagement solutions allow our
customers to make better decisions with respect to their customers using our IP
(Analytic Offer Manager, Customer Dialogue Manager, and Adeptra).   

•     Release V5.2 with Analytic Component Extensibility.

•     Sale enablement.

Total    $14.5M      

4. The Committee may also, in its discretion, further adjust the number of
Metric-Adjusted Units in any individual case based on an assessment of the
applicable participant’s individual performance.



--------------------------------------------------------------------------------

5. The net effect of the application of discretion by the Committee in
accordance with Sections 2 through 4 above may be to decrease, but may not be to
increase, the number of Units that otherwise would be deemed to have been earned
by application of the performance objective specified in Section 1 above.